Citation Nr: 0713585	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  00-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for low back pain with spinal stenosis at L3-S1 and 
L4-5 and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.


FINDING OF FACT

Low back pain with spinal stenosis at L3-S1 and L4-5 and 
degenerative disc disease (DDD) is manifested by subjective 
complaints of pain and objective evidence of limitation of 
lumbar spine motion with forward flexion limited at most to 
40 degrees; there is no evidence of ankylosis of the 
thoracolumbar spine or the entire spine, muscle atrophy, 
muscle spasm, fixed deformity.  Objective neurological 
abnormalities associated with the service-connected low back 
disability are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back pain with spinal stenosis at L3-S1 and L4-5 and 
degenerative disc disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293-
5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with January 2004 and March 2005 
letters sent to the veteran.  These letters explained that in 
order to substantiate a claim for an increased evaluation the 
evidence must document a worsening of the veteran's service-
connected disability.  They further explained that if the 
veteran provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  Finally, the March 
2005 letter expressly notified the veteran of the need to 
submit any pertinent evidence in his possession.  

The Board notes that these letters were sent to the veteran 
after the August 1999 rating decision.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in January 2004 and March 2005 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and supplemental statements of the 
case were provided to the veteran in September 2004 and 
August 2005.  See Pelegrini II, supra; Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

The Board observes that the veteran was also provided notice 
regarding the evidence and information necessary to establish 
a disability rating and an effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Such 
notice was provided to the veteran in a December 2006 letter.  

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records and relevant VA treatment 
records are associated with the claims folder.  The Board 
notes that the veteran was also provided two VA examinations 
in conjunction with his claim for the specific purpose of 
rating his current level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2  and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran is currently service-connected for low back pain 
with spinal stenosis at L3-S1 and L4-5 and DDD, evaluated as 
20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293-5243.  Normally, in the selection of 
code numbers assigned to disabilities, preference is to be 
given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27.  However, in this 
case, the hyphenated diagnostic code reflects a change in the 
diagnostic code applicable to intervertebral disc syndrome 
during this appeal. 

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

As the veteran's claim was pending at the time of both 
regulatory amendments, he is entitled to the application of 
the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  However, as previously mentioned, 
application of the amended criteria may not be applied prior 
to the date of amendment.

The veteran has been evaluated under Diagnostic Code 5243, 
which is applicable to intervertebral disc syndrome.  Thus, 
both the September 2002 and September 2003 amendments are 
applicable to evaluating his back disability.  The Board 
notes that the RO sent the veteran a letter in March 2003 
informing him of the September 2002 changes to the rating 
criteria for intervertebral disc syndrome.  The content of 
this regulatory amendment was included as an attachment, and 
the August 2005 supplemental statement of the case considered 
his back disability under both the old and new criteria.  
Pertinent to the September 2003 amendment, the Board observes 
that the August 2005 supplemental statement of the case also 
informed the veteran of the General Rating Formula for 
Disease and Injuries of the Spine and considered his back 
disability under such regulations, while a January 2002 
supplemental statement of the case provided the content of 
the pre-September 2003 rating criteria for the spine.  In 
light of the above action, the Board concludes that there is 
no prejudice in it considering the regulation changes in 
adjudicating the veteran's increased rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 20 percent rating for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted where there is severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Finally, a 60 percent rating is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that he is not entitled to a rating in excess 
of 20 percent.  While the evidence demonstrates spinal 
stenosis and degenerative disc disease associated with the 
veteran's back disability, it does not show that he has 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Specifically, the evidence of 
record is absent any mention of attacks, and the July 2004 VA 
examination report notes that the veteran denied a history of 
flare ups related to his back disability.  Therefore, the 
veteran is not entitled to a rating in excess of 20 percent 
under the pre-September 2002 rating criteria pertinent to 
intervertebral disc syndrome.

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.

A 100 percent disability rating is warranted for residuals of 
a vertebra fracture with cord involvement, bedridden, or 
requiring long leg braces.  Residuals of a vertebra fracture 
without cord involvement; abnormal mobility requiring a neck 
brace (jury mast) warrants a 60 percent disability 
evaluation.  In other cases, rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) warrants a 100 percent disability rating.  Complete 
ankylosis of the spine at a favorable angle warrants a 60 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2003).  Favorable ankylosis of the lumbar spine 
warrants a 40 percent disability rating and unfavorable 
ankylosis of the lumbar spine warrants a 50 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

A review of the evidence of record reveals that the veteran 
is not entitled to an evaluation in excess of 20 percent for 
this appeal under the applicable rating criteria for the 
spine prior to the September 2003 amendments.  In this 
regard, the Board observes that the evidence of record 
reflects that he had forward flexion from zero to 70 degrees, 
backward extension from zero to 30 degrees, and left and 
right lateral flexion from zero to 30 degrees at the May 1999 
VA examination.  All ranges of motion were noted without 
complaints of pain.  In July 2001, at another VA examination, 
the veteran had forward flexion from zero to 60 degrees with 
complaints of pain.  He also had backward extension from zero 
to 20 degrees, also with complaints of pain.  Lateral flexion 
on both the right and left was from zero to 20 degrees.  In 
July 2004, the veteran had forward flexion to 40 degrees 
without pain.  The veteran could flex forward from 40 to 60 
degrees; however, the examiner noted that such range of 
motion was done in pain.  Extension was limited to 15 degrees 
without pain and to 25 degrees with pain.  Lateral flexion on 
both the right and left was measured from zero to 25 degrees 
without pain.  Based on the preceding symptomatology, to 
include limitation of motion based on pain in accordance with 
DeLuca, supra, the veteran is appropriately assigned a 20 
percent evaluation under Diagnostic Code 5292 for moderate 
limitation of motion of the lumbar spine.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 20 percent under alternate 
diagnostic codes pertinent to back disabilities prior to the 
September 2003 amendment.  Diagnostic Code 5295 provides for 
a 40 percent rating where there is severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  However, the medical evidence of record does 
not demonstrate that the veteran has any of the above 
symptomatology with the exception of mild degenerative 
changes as shown on May 1999 VA X-ray.  Although the evidence 
demonstrates limitation of lateral motion, the Board notes 
that there is no evidence of loss of lateral motion of the 
veteran's lumbar spine as the veteran continues to have 20 to 
30 degrees of lateral flexion, bilaterally.  There is also no 
evidence of any listing of the spine, as evidenced by the 
statements of the July 2001 and July 2004 VA examiners.  
Finally, X-rays associated with the May 1999 and July 2001 VA 
examinations note no narrowing of the veteran's disc spaces.  
As the veteran does not demonstrate any of the symptomatology 
contemplated by a 40 percent evaluation under Diagnostic Code 
5295, the Board finds that he is not entitled to a higher 
evaluation under such code.  

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  Specifically, at the 
veteran's July 2004 VA examination, the examiner noted no 
periods of incapacitation.  As such, for reasons described 
below, combining orthopedic and neurologic manifestations 
will result in the higher evaluation for the veteran's back 
disability.

Regarding chronic orthopedic manifestations of the veteran's 
back disability, as indicated previously, the medical 
evidence of record supports a 20 percent evaluation under 
Diagnostic Code 5243 for limitation of lumbar spine motion 
with pain.  Pertinent to chronic neurologic manifestations, 
the Board observes that there is no competent evidence of any 
such manifestations.  The May 1999, July 2001, and July 2004 
VA examiners all noted that the veteran's lower limbs were 
negative for any neurological deficit.  With no evidence of 
any neurological manifestations associated with his low back 
disability, including bowel or bladder impairment, the 
veteran's service-connected low back disability may only be 
evaluated on the basis of his orthopedic symptomatology.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  Forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Pertinent to the General Formula, as indicated previously, 
the veteran has demonstrated moderate limitation of lumbar 
spine motion as of September 26, 2003, with forward flexion 
to 60 degrees with pain and 40 degrees without pain, 
extension to 25 degrees with pain, and bilateral lateral 
flexion to 25 degrees.  As the evidence fails to demonstrate 
favorable or unfavorable ankylosis of the whole spine, the 
thoracolumbar spine, or forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, the veteran is not 
entitled to a rating in excess of 20 percent for his service 
connected chronic low back strain with arthritis under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected back 
disability.  A review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for low back pain with spinal stenosis 
at L3-S1 and L4-5 and DDD.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased evaluation in excess of 20 
percent for low back pain with spinal stenosis at L3-S1 and 
L4-5 and degenerative disc disease is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


